In an action to recover damages for death by wrongful act, neglect or default, it appeared that the decedent was struck by defendant’s trolley car while attempting to cross the street at an intersection at a time when the traffic lights were changing. Evidently the decedent was at about the center of the street at the time the traffic lights changed. The evidence presented a question of fact as to defendant’s negligence. Plaintiff had a verdict. Judgment rmanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.